The Clerk is directed to file the answer tendered by the defendant State, and the plaintiff State is given ten days within which to file a replication. Frederick F. Faville, Esq., of Des Moines, Iowa, is appointed master in this cause, with authority to summon witnesses, issue subpoenas, and to take evidence. The master is directed to make findings of fact and conclusions of law, and to submit the same to this Court with all convenient speed, together with his recommendations for a decree. The findings, conclusions and recommendations of the master *589shall be subject to consideration, revision or approval by the Court. [The order also makes provision for the compensation and expenses of the master; for the assessment of costs; and authorizes -the Chief Justice to make a new appointment if this one be not accepted or if the place become vacant during a recess of the Court.]